Citation Nr: 0013194	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  93-09 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for chorioretinitis and 
uveitis, with blindness.

2.  Entitlement to benefits under 38 U.S.C.A. § 1151 for 
chorioretinitis and uveitis, with blindness, claimed as 
resulting from Department of Veterans Affairs (VA) treatment.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had service from October 1944 to June 1946.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from the VA Regional Office (RO) located in 
Houston, Texas.

By way of history, the Board, in decisions dated in March 
1969, September 1979, March 1986 and June 1989, denied 
entitlement to service connection for bilateral uveitis and 
chorioretinitis; in the March 1986 and June 1989 decisions, 
the Board also denied entitlement to service connection for 
blindness.  By rating decision dated in September 1992, the 
RO found that no clear and unmistakable error (CUE) existed 
in prior Board determinations that service connection for 
chorioretinitis and uveitis, and/or blindness, was not 
warranted.  The veteran appealed to the Board.  

In a March 1995 decision, the Board found that the prior 
Board decisions were final and could be reviewed only on 
reconsideration; thus, the Board denied the the claim of CUE.  
The veteran appealed to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court").  In a Memorandum Decision, [citation redacted], the Court affirmed the Board decision 
as to the issues it considered.  However, the Court noted 
that there had been an unadjudicated claim to reopen the 
matter of service connection for the veteran's eye disability 
before the Board and remanded the case to the Board on that 
matter.  The Board then remanded that matter to the RO for 
initial adjudication.  The RO denied reopening the claim, and 
returned the case to the Board.  In a June 1998 decision, the 
Board 

reopened the veteran's service connection claim and remanded 
it for de novo review by the RO.  Further, the Board directed 
the RO to issue the veteran a statement of the case 
addressing his claim for benefits based on VA treatment under 
38 U.S.C.A. § 1151.  The RO issued a statement of the case 
and the veteran perfected his appeal.  The RO continued to 
deny direct service connection for the veteran's eye 
disorders.  All actions requested in the Board's remand have 
been accomplished.  See Stegall v. West, 11 Vet. App. 268 
(1998).  The Board will now address the issues on appeal, as 
shown on the first page of this decision.

In its June 1998 decision and remand, the Board indicated 
that the veteran's representative had, in VA Form 646 dated 
March 3, 1998, raised the issue of CUE in a prior decision of 
the Board, dated March 27, 1969, under the provisions of 
Public Law No. 105-111.  The Board cited argument from the 
representative and/or veteran relevant to the Board's failure 
to address the argument that the veteran's eye disorders 
resulted from VA treatment and requested clarification as to 
the veteran's intent to pursue that matter.  See 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999).  In 
correspondence received subsequent to the remand, 
specifically that dated in February 2000, the veteran's 
representative has clarified that as the Board's 1969 
decision did not adjudicate the veteran's Section 1151 claim, 
and as no final Board decision with respect to that issue 
exists, CUE is not claimed at this time.  

The Board also notes that in VA Form 9, received in June 
1999, the veteran's representative argues that the RO 
violated Leo v. Brown, 8 Vet. App. 28 (1995), in not 
providing copies of relevant documents directly to the 
address specified on DVA Form 21-22, but rather sending such 
to the nearest office of the designated Service Organization.  
The representative cited the Board's practice to provide 
notice only to local Service Organization officers and stated 
that "the designated representative for the veteran is not 
afforded an opportunity to present final arguments on the 
claim."  The representative also argues that the RO violated 
the Court's holding in Thurber v. Brown, 5 Vet. App. 119 
(1993) in refusing to provide 


the veteran with copies of treatises cited, instead advising 
him that Thurber applies only to the Board and not to the RO.  
The representative asked the Board to "rule" on the above.  
The Board responds by first noting that the veteran's 
representative has in fact submitted multiple lengthy 
statements on the veteran's behalf.  Secondly, in the 
procedural course of this appeal, the veteran has been made 
aware of the contents of texts cited by the RO, copies of 
which are in the claims file.  Moreover, the Board referenced 
such at the time of its June 1998 decision and remand, 
affording the veteran and his representative notice and 
opportunity to respond thereto.  Accordingly, no procedural 
due process violation is shown on these facts.  


FINDINGS OF FACT

1.  The competent and probative evidence of record shows that 
chorioretinitis and uveitis, with blindness, first diagnosed 
many years after discharge, are not etiologically related to 
in-service injury or other incident of active service.

2.  The competent and probative evidence of record shows that 
chorioretinitis and uveitis, with blindness, were not caused 
or worsened by VA treatment in the form of alcohol injection.


CONCLUSIONS OF LAW

1.  Chorioretinitis and uveitis, with blindness, were not 
incurred in or aggravated as a result of active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).

2.  Chorioretinitis and uveitis, with blindness, were not 
incurred as a result of VA treatment.  38 U.S.C.A. §§ 1151, 
5107 (West 1991); 38 C.F.R. § 3.358 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In February 1946, while stationed in Okinawa, the veteran 
incurred injuries to the head, left shoulder, right eye, nose 
and right hip in an automobile accident.  Service medical 
records reflect that suturing of the right upper eyelid and 
eyebrow laceration was accomplished at United States Fleet 
Hospital 116.  The laceration was stated to extend through 
and sever some of the orbicularis aculi muscle and levator 
palpebrae of the right upper eyelid and eyebrows, exposing 
the temporal bone.  There was no visible or palpable evidence 
of fracture.  Skull x-rays were negative for evidence of 
fracture.  There was evidence of subconjunctival hemorrhage 
of the right eye.  There was evidence of peri-orbital 
ecchymosis bilaterally, hematoma on the left side of the 
veteran's face, and an abrasion to the right side of his 
face.  There was no evidence of injury to the cornea or the 
globe.  Post-operatively, the veteran's condition was fair.  
A February 1946 progress note includes the veteran's 
complaint of right eye pain; a progress note dated later in 
February indicates that the veteran's eye felt better.  He 
was discharged to duty in April 1946.  The report of medical 
examination in connection with discharge in June 1946 
indicates that the veteran's bilateral uncorrected vision was 
20/20, and that there was no evidence of disease or 
anatomical defects.

In or around June 1956, the veteran filed a claim for VA 
compensation benefits based on disabilities claimed as 
incurred during military service.  In January 1957, the 
veteran reported for a VA special eye examination in 
connection with his claim.  At that time he provided a 
history of a motor vehicle accident in 1946, resulting in 
injuries that included a laceration to the right upper 
eyelid.  He complained of minor sensations in the skin area 
of the eyelid and forehead since that time.  Examination 
revealed that the veteran's pupils were round, equal and 
reactive.  The examiner 


noted an "almost imperceptible" scar on the right upper 
eyelid, causing no dysfunction in eyelid opening or closing.  
Externally, the veteran's conjunctivae, corneas, irises and 
lenses were normal.  The fundi were clear.  Vessels, retinae, 
muscles and ocular tension were normal.  The right disc was 
normal.  The left disc contained a few medullated nerve 
fibers, stated to be congenital and not resulting in 
disability.  The veteran's uncorrected vision was 20/20 
bilaterally.  The pertinent diagnoses were normal ocular 
status and mild residuals of a right eyelid scar.

By a rating decision dated in March 1957, the RO established 
service connection and assigned a zero percent evaluation, 
effective June 13, 1956, for a laceration scar to the right 
upper eyelid.

A medical certificate dated in May 1958 includes a diagnosis 
of painful cicatrix of the right upper eyelid. 

The claims file contains a letter, dated in June 1959, from a 
VA ear, nose and throat specialist stating that the veteran 
had received outpatient treatment since March 30, 1959.  On 
that date the veteran complained of pain in his right eye, 
radiating to the back of his head.  Examination revealed 
large scarring of the right upper eyelid.  The veteran's 
right eye uncorrected vision was 20/20 minus two as compared 
to 20/20 minus one in the left eye.  Intraocular tension 
averaged 21 grams in the right eye as compared to 26.4 grams 
in the left eye.  The diagnosis was possible glaucoma.  On 
April 14, 1959, the veteran presented with similar 
complaints, and reported experiencing dizziness when 
stooping.  Tension testing revealed an average of 28.5 grams 
in the right eye as compared to 37.2 grams in the left eye.  
The veteran was given a trial of one percent Pilo, used to 
treat glaucoma.  Other diagnoses included right-sided 
paresthesia of questionable central nervous system or 
neuritic etiology.

A file memorandum indicates that a search was conducted for 
records associated with a reported February or March 1961 VA 
hospitalization; no records pertinent to the veteran from 
that date were found.

In December 1961, the veteran presented for a VA evaluation, 
complaining of right-sided head numbness.  The VA examiner 
noted a faint, barely visible, healed scar over the middle of 
the right eyebrow.  The veteran's pupils were equal and 
reactive to light and accommodation.  External ocular 
movements and fundi were normal.  The diagnoses included a 
healed laceration of the right upper eyelid. 

In connection with a certification of June 1962, a private 
physician submitted copies of office records dated from 1956, 
which include a diagnosis of painful cicatrix of the right 
upper eyelid.  A medical certificate signed in May 1962, 
indicates that eye examination in July 1958 was normal.

By a rating decision dated in February 1962, the RO increased 
the evaluation assigned to the veteran's service-connected 
right eye scar, from zero percent to 10 percent.  The RO 
denied entitlement to service connection for encephalopathy 
due to remote trauma with psychophysiologic musculoskeletal 
reaction.

From August to December 1962, the veteran was hospitalized at 
a VA facility with complaints of right-sided numbness.  He 
gave a history of an in-service skull fracture.  He reported 
post-service headaches, extending from his front parietal 
area to his right upper eyelid.  Physical examination 
revealed extreme tenderness to light touch in that area.  
There were no masses or contusions and no bruit was elicited.  
Extraocular movements were full and intact, without nystagmus 
noted.  Pupils were equal and reactive.  Funduscopic 
examination was normal, except for an area of depigmentation 
in the left retina, adjacent to the optic disc at five and 10 
o'clock directionally.  Skull x-rays were essentially normal.  
Electroencephalogram was borderline, with very minimal 
evidence of diffused generalized nonfocal slow wave 
formation, stated to be most likely compatible with a 
diagnosis of diffuse encephalopathy.  A neurology consultant 
suggested the possibility of a progressive left parasagittal 
lesion, either a meningioma or cortical atrophy.  The 
neurology consultant stated that the symptoms were not such 
as to give a clear cause and effect 


relationship to the head injury sustained 16 years earlier.  
Psychological testing and evaluation resulted in a diagnosis 
of chronic brain syndrome, associated with brain trauma and 
psychophysiologic and musculoskeletal reaction.  The final 
clinical diagnosis was encephalopathy due to remote trauma 
manifested by headaches, paresthesias and muscular weakness 
with psychophysiologic musculoskeletal reaction.  In a 
supplemental report dated February 27, 1963, the Assistant 
Chief, Psychiatry and Neurology Service noted that the 
veteran had reported incurrence of a fractured skull at the 
time of injury to the clavicle and eye, and that a skull 
series and repeat skull series were both normal.

In a statement received in January 1963, the veteran reported 
having been told by 
R. Mac Leod, M.D., that he had fractured his skull during 
service.  In March 1963, the RO received a supplemental 
report, dated in February 1963 and prepared by Dr. Mac Leod, 
associated with VA, indicating that both initial and repeat 
skull series performed in August 1962 were normal.

VA outpatient records dated from April to November 1963 
reflect the veteran's complaints of eye pain and headaches.  
A May 1963 record indicates that testing was suggestive of 
glaucomatous type changes in the eyes.  A June 1963 record 
includes a diagnosis of migraine and vasomotor instability 
related to the central nervous system and neuritis.  In 
August 1963 the veteran reported having eye pain after 
bumping into things.  The veteran stated that he "sees 
alright" (sic) but that he believed his vision was abnormal.  
The examining physician questioned whether the veteran's 
visual fields could be restricted per glaucoma or whether the 
veteran was experiencing psychomotor problems.  The examining 
physician noted that ocular tension was normal in May 1963.

In June 1963, D. Freeman, M.D., evaluated the veteran's 
complaints of right-sided head pain.  The veteran gave a 
history of an in-service jeep accident with an injury that 
required right eye surgery.  The veteran reported right 
supraorbital numbness 


and headaches since then.  Examination revealed that the 
veteran's fundi, extraocular movements and pupils were 
normal.  There was some contracture of the scar under the 
veteran's right eyebrow.  The veteran had hypesthesia and 
hyperalgesia over the distribution of the right supraorbital 
nerve.  Dr. Freeman determined that as a result of in-service 
injury the veteran received a cerebral concussion, from which 
he completely recovered; a contusion of the right 
supraorbital nerve with remaining tenderness and 
hyperalgesia; and an injury to the right eye, the nature of 
which was stated to be undiscernible, except for notation of 
residual scarring of the right upper eyelid.

In a statement dated in April 1964, N. Montgomery, M.D., 
stated that it was "possible that some of [the veteran's] 
present symptoms are directly related to this head injury," 
referring to the veteran's history of in-service head injury.

A VA psychology report dated in June 1964 includes notation 
of the veteran's complaints of pain in his left eye and right 
side of the head of several years duration.  The impression 
was chronic brain syndrome associated with trauma and 
psychophysiologic musculoskeletal and skin reaction.

A private physician evaluated the veteran in November 1964, 
noting a history of head trauma in service.  Neurologic 
examination was within normal limits except for apparent 
hyperesthesia of the right hemicranium and apparent 
hypersensitivity on percussion over the right ophthalmic 
division of the fifth cranial nerve.  The physician stated 
that such symptoms, to include left-sided headaches, were of 
a functional origin, and that hyperesthesia was possibly 
related to neuroma of the ophthalmic branch of the fifth 
cranial nerve.  Skull films were negative.

In October 1965, the veteran was admitted to VA psychiatric 
care with diagnoses of mild, chronic brain syndrome, etiology 
undetermined and chronic conversion reaction.  Skull x-rays 
were negative.  Electroencephalogram revealed minimally 
abnormal, nonspecific findings.  Neurological examination was 
negative.  There was no concrete evidence of any brain 
damage.

By rating decision dated in November 1965, the RO established 
service connection and assigned a 10 percent evaluation for 
mild chronic brain syndrome, effective November 6, 1963.

In January 1966, the RO received a medical certificate 
containing a diagnosis of mild, chronic, traumatic neuroma of 
the right supraorbital nerve.

The service medical records folder contains records showing 
that in March 1966 the veteran was hospitalized at Brooke 
General Hospital for surgical observation for head trauma.  
The veteran was admitted having been unconscious for 30 
minutes after being involved in a motor vehicle accident and 
sustaining a blow to the head.  Skull x-rays were normal.  
Neurological examination revealed lethargy.  The veteran 
admitted to drinking four beers in the several hours prior to 
the accident.  No disease was found and the veteran was 
discharged from hospitalization in June 1966.

A Board decision dated in 1969 refers to an application for 
VA hospitalization, dated in November 1966 and signed by A. 
Para, M.D., wherein Dr. Para diagnosed right supraorbital 
neuralgia and recommended injection of the right supraorbital 
nerve.  That record is not associated with the file.

In February 1968, the veteran presented at a VA hospital with 
complaints of blurred vision, right eye greater than the left 
eye, of eight months' duration.  The veteran denied history 
of ocular trauma, eye inflammation or any surgical procedures 
on his eyes.  He denied significant pain accompanying loss of 
vision.  The examining physician noted that past medical 
history was noncontributory.  The veteran had right eye 
uncorrected vision of 20/25 minus two, unimproved with 
pinhole, and left eye uncorrected vision of 20/20.  
Intraocular tension was 5.5 bilaterally.  Extraocular muscle 
function was normal.  The veteran was orthophoric for 
distance and near vision.  Examination of the eyelids and 
conjunctivae revealed no lesions.  


Split lamp examination revealed clear corneas, with deep and 
clear anterior chambers, no iris lesions and clear lenses 
bilaterally.  Split lamp examination also revealed three plus 
cells in the vitreus.  Funduscopic examination revealed 
bilateral active posterior pole choroidoretinitis and 
peripapillitis, more marked in the right eye than the left 
eye.  Bilateral sheathing of the vessels was also noted 
bilaterally.  A full uveitis survey was completely negative 
except for a positive blood FTA-ABS.  The veteran was 
discharged on medications, with appointment for follow-up.  
The diagnostic impression on discharge was posterior pole 
choroidoretinitis bilaterally of probable luetic etiology.

A medical certificate reflects evaluation of the veteran in 
March 1968 for complaints of blurred vision.  Examination 
revealed haze in the vitreous and edema of the retina.  The 
diagnoses were chronic optic neuritis and retinitis.

Private evaluation records dated in March 1968 indicate a 
diagnosis of bilateral chorioretinitis/uveitis of unknown 
etiology, possibly due to multiple sclerosis.

A VA outpatient record dated in March 1968 shows that 
examination revealed continued venous sheathing and 
segmentation of blood columns in the veins with lesions.  A 
June 1968 entry shows a diagnosis of active uveitis.

A report of VA clinical eye consultation dated in August 1968 
notes the veteran's history of right upper lid laceration 
during service in 1946, without loss of vision or other 
ocular problems experienced at that time.  The veteran denied 
other history of eye trauma or surgery.  He reported problems 
with blurred vision and floaters of one year's duration, more 
so in the right eye.  The examining physician noted the 
results of evaluation in February 1968: posterior 
chorioretinitis and uveitis of unknown etiology with the 
possibility of a syphilitic etiology based on positive FTA-
ABS laboratory testing.  The examiner noted that the veteran 
did not follow-through with recommended medications, being 
taken off same by his private doctor 


three weeks earlier.  Examination in August 1968 revealed a 
visual acuity of 20/50 in the right eye, corrected to 20/40 
with pinhole, and 20/25 in the left eye, with no correction 
with pinhole.  Ocular tension was 5.5 bilaterally.  External 
examination revealed a slight retraction of the right upper 
lid secondary to an old scar, with full extraocular muscles 
and no diplopia.  The veteran's pupils were equal and 
reactive.  Visual fields were full to examination.  Slit lamp 
examination revealed clear corneas, lenses and irises, 
without lesions seen.  A posterior vitreous attachment of the 
right eye was noted, with three-plus cells in the right eye 
and two-plus cells in the left eye.  Fundus examination 
revealed acute choroiditis, yellowish lesions at the 
posterior pole, several active and several old.  There was 
questionable vascular sheathing and arteriolar narrowing.  
The impressions were 1) old right upper lid laceration scar, 
no interference with ocular function; and 2) posterior 
uveitis and chorioretinitis, possible syphilitic in etiology, 
active.

In a statement received in October 1968, the veteran 
referenced hospitalization in November 1966, at the Houston, 
Texas, VA Hospital, during which time he reportedly received 
alcohol injection for pain caused by nerve damage to his eye.  

In a report dated October 1968, J. Withers, M.D., recounted a 
history, as provided by the veteran, of alcohol injection 
into the right eye orbit two years earlier, with resulting 
decrease in visual acuity.  Examination revealed a "tissue 
paper" appearance of the vitreous and some mottling of the 
retinas.  Lenses were clear.  Pupil reaction was sluggish.  
The veteran's visual acuity at that time was 20/200 in the 
right eye and 20/80 in the left eye.  Dr. Withers indicated 
that blood serology for syphilis was negative.  Dr. Withers 
indicated that based on the veteran's history of good vision 
prior to the injection there was a relationship between the 
injection and the manifested degeneration of the vitreous and 
possibly the retinas.  In treatment notes and evaluation 
summaries Dr. Withers commented that the veteran did not 
appear to have multiple sclerosis.




In October 1968, the veteran and his brother presented 
testimony before an RO Hearing Officer relevant to the claim 
of entitlement to service connection for an eye disorder.  
The veteran re-iterated argument to the effect that his 
vision worsened as a result of an alcohol injection 
administered by VA.

In a letter addressed to a Member of Congress, dated in 
November 1968, Dr. Withers summarized the veteran's history 
of alcohol injection with subsequent visual impairment and 
commented that "[p]robably the alcohol damaged vital vessels 
to the retina and choroid and this vitreous cloudiness is 
also a result of the alcohol for the same reasons."

Of record are multiple lay statements from individuals 
stating that after returning from VA treatment sometime in 
1966 the veteran had a black eye, which he explained was due 
to an alcohol injection given as treatment.

In a statement dated in December 1968, M.L., M.D., reported 
that examination of the veteran revealed a scar and 
indentation over the right orbital, stated to be sensitive to 
the touch.  The veteran's pupils constricted very slowly to 
light and not at all to accommodation.  The corneas and 
sclerae were normal.  Fixation was off center.  Internal 
examination revealed transparent corneas, and clear lenses.  
There were posterior capsule opacities and vitreous dust-like 
opacities.  The retina was hazy, more on the right than on 
the left.  The vessels were thin, at places disappearing.  
The veteran had visual acuity of 20/400 in the right eye and 
20/80 minus one in the left eye.  Retinoscopy revealed a 
light reflex so poor that movement was not visible.  
Corrective lenses did not improve vision.

In June 1970, the veteran reported for a VA examination.  He 
was blind at that time.  He reported having pain in the right 
side of his face and head.  The VA examiner noted a history 
of head trauma and skull fracture during service.  The 
examiner indicated that he had first evaluated the veteran in 
March 1959 for complaints of 


facial pain and noted that at that time the veteran's visual 
acuity was better than 20/25 in each eye.  The examiner noted 
having last seen the veteran in July 1969, at which time the 
veteran's visual acuity was 20/200 bilaterally.  Distant, 
unaided vision in June 1970 was none in the right eye, not 
even light, and light perception and hand motion at less than 
one foot in the left eye.  Ophthalmoscopic examination 
revealed nuclear sclerosis, and vitreous strands of 
chorioretinal pathology.  The diagnosis was chorioretinitis 
residuals with blindness.  The VA examination noted that the 
veteran was under treatment by a private doctor and that 
there was some activity of infection present.

In a medical certification dated in May 1974, Dr. Withers 
recited a history of injury to the veteran's eyes during 
service, with a gradual loss of vision since that time.  
Dr. Withers noted findings of pigmented areas in the retinas 
and stated that such did not resemble retinitis pigmentosa.  
Dr. Withers stated that the veteran's type of chorioretinitis 
was not commonly seen and that the only explanation was that 
it was the result of a war-connected injury, "[i]t fits no 
other category."

The report of a physical examination during VA 
hospitalization from April to May 1974 indicates that there 
was some congestion of the veteran's sclerae.  Relevant 
diagnoses included 80 percent blindness bilaterally due to 
chorioretinitis and possible retinal detachment.

A VA outpatient record dated in December 1977 reflects that 
the veteran was told he had cataracts.

In a statement dated in December 1977, Dr. Withers reiterated 
that the veteran's eye disability appeared to be related to 
service injuries.  In a statement dated in April 1978, Dr. 
Withers stated the belief that the veteran's eye disabilities 
should be service-connected as related to his in-service head 
and eye injuries.




In April 1978 the veteran presented testimony before an RO 
Hearing Officer.  At that time the veteran reported having 
eye pain after his in-service accident.  He stated that three 
months after his discharge he sought medical treatment for 
his pain.  He testified as to various theories put forth by 
medical professionals, to include disc problems and possible 
effects from his injection by alcohol to treat a service-
connected condition.  The veteran described his various 
treatments both prior and subsequent to the alcohol injection 
into his supraorbital nerve.

In September 1978, the veteran again presented testimony 
before an RO Hearing Officer.  Through his representative he 
disagreed with certain facts put forth by the VA.  In 
particular, he argued with the results of syphilis testing, 
referencing a statement from a doctor that the testing was 
negative.

Records of VA treatment from April 1977 to September 1978 
include a February 1978 record with a provisional diagnosis 
of possible old histoplasmosis to the eyes and status post 
serious facial trauma 30 years earlier.  An April 1978 record 
includes a diagnosis of possible retinitis pigmentosa.  A May 
1978 record reflects diagnoses of retinitis pigmentosa, 
chronic uveitis and questionable chorioretinitis.  A July 
1978 record indicates that the veteran had subcapsular 
plaques on both eyes, and scattered chorioretinitis beyond 
the equator of both eyes, and contains diagnoses of retinitis 
pigmentosa, chorioretinitis and chronic uveitis.

From March to May 1981, the veteran was admitted for blind 
rehabilitation.  The primary diagnosis was blindness 
secondary to bilateral chorioretinitis, etiology 
undetermined.  The hospital report also noted that the 
veteran had bilateral cataracts, arterial hypertension and a 
partial anterior wedge collapse of the T11 vertebral body.  
Accompanying records and progress notes include diagnoses of 
blindness secondary to trauma.




A November 1983 VA outpatient record includes notation of a 
diagnosis of birdshot retinopathy in 1981.  That report notes 
evidence of severe arteriolar narrowing, peripapillary 
atrophy and pre-retinal fibrosis along the superior arcade of 
the right eye.  The impressions were bilateral cataracts and 
birdshot retinopathy.  November 1983 hospital records reflect 
that the veteran underwent cataract removal in the left eye 
and placement of an anterior chamber lens.

In April 1984 the veteran was admitted for VA hospitalization 
for right eye cataract removal.  The hospital report includes 
a history of severe superior orbital rim fracture on the 
right in service and an alcohol injection in the superior 
orbital region in 1966.  The physician noted that ninety days 
following the alcohol injection the veteran developed 
decreased vision in the right eye and that in 1967, 
approximately six months after the injection, the veteran 
developed decreased left eye vision as well.  The treating 
physician noted that in 1978 testing, including testing for 
histoplasmosis, syphilis, tuberculosis and retinitis 
pigmentosa, was negative.  The treating physician also 
referenced left eye cataract removal in 1983.  Outpatient 
records dated in June 1984 include diagnoses of atrophic 
cicatricial chorioretinopathy of undetermined etiology 
bilaterally.  An August 1984 record reflects no improvement 
in the veteran's physician post cataract removal.  

In July 1984 the veteran presented for VA examination.  He 
continued to complain of pain in both eyes and the 
surrounding areas.  He gave a history of in-service fracture 
to his eye orbit.  The VA examiner did not review the claims 
file.  A report of special eye examination notes that the 
veteran was blind from a head injury in Okinawa in 1946.  The 
veteran had visual acuity limited to hand motion at one foot 
in the right eye and two feet in the left eye.  The diagnoses 
were residuals of diffuse chorioretinitis, bilaterally; post-
neuritic optic atrophy; aphakia, post-operative, corrected by 
intraocular lenses.  

In a summary dated in October 1984, Dr. J. Hofman included a 
diagnosis of degenerative cortical retinopathy with past 
history of severe external trauma to the front of the head.

In a statement dated in November 1984, R. Perez, M.D., 
summarized evaluation of the veteran.  Dr. Perez noted the 
veteran's history of eye and head trauma during World War II 
and noted that he had been considered legally blind since 
1966.  Dr. Perez stated that the veteran had a very unusual 
retinopathy which resembled retinitis pigmentosa but also had 
a strong resemblance to "birdshot retinopathy" which is 
seen following external trauma to the globe.  Dr. Perez did 
not believe the veteran's retinopathy had a syphilitic 
ideology.

In a letter dated in September 1985, Dr. Hofman stated that 
the veteran had severe retinal degeneration, with trauma 
appearing to be the only contributing factor.  Dr. Hofman 
also commented that more than one retinal specialist has 
confirmed "bird shot retinopathy" as compatible to the 
veteran's chorioretinopathy.

By statement dated in September 1985, Dr. Hofman re-iterated 
that the veteran had severe retinal degeneration with trauma 
appearing to be the only contributing factor.  Dr. Hofman 
indicated that the veteran had been experiencing continued 
bouts of recurring cyclitis.

In November 1985, the veteran presented testimony before an 
RO Hearing Officer.  During that hearing the veteran reported 
working on a plane that had flown over Japan and been exposed 
to radiation.  He stated that, unlike the other man with him, 
he wore no protective clothing.  The veteran reported 
experiencing extreme light sensitivity within three months 
after service, which he stated was diagnosed as optical 
neuritis and was prescribed drops.  He stated that in 1967 he 
was told he had multiple sclerosis and would go blind.  The 
veteran also reported receiving an alcohol injection in his 
eye to help nerve pain related to his service-connected head 
injury.  He stated that 90 days after that injection he lost 
his eyesight.  

A VA report of hospitalization from November 1985 to February 
1986 reflects admission for a course in visual 
rehabilitation.  The veteran gave a history of an 


accident in 1946 in Okinawa and claimed that years later he 
developed optical neuritis.  He reported that his vision 
further deteriorated and in the late 1950's he was found to 
have extensive choroidoretinitis, "the etiology of which has 
been mysterious."  Examination revealed pseudoaphakia in 
both eyes as well as multiple scars and hemorrhages and 
pigment deposition in both fundi.  The final diagnoses 
included blindness due to extensive choroidoretinitis of 
unknown etiology.  The claims file contains associated 
clinical records and evaluation reports from the period of 
hospitalization.  In large part, such records do not contain 
opinion as to the etiology of the veteran's eye problems but 
set out the veteran's goals and progress in visual 
rehabilitation tasks.  One record, dated November 21, 1985, 
notes in-service trauma history, with a period of 
unconsciousness, and post-service visual decrease, and also 
includes results of examination.  The record notes bilateral 
extensive pigmentary changes/scarring and choroidal and 
retinal atrophy stated to possibly be secondary to optic 
neuritis and trauma.  Another record of that date shows 
impressions as follows:  1) extensive chorioretinal scarring 
consistent with old disseminated choroiditis possibly 
secondary to a) sympathetic ophthalmia; b) Voyt-Koyanogi 
Harada Disease; c) syphilis; d) tuberculosis; or e) other 
cause; and 2) bilateral pseudophakia.

In October 1987, the RO received a statement prepared by Dr. 
Hofman, who reported seeing the veteran since 1979.  Dr. 
Hofman dated the veteran's disorder to 40 years earlier when 
the veteran was "involved in an explosive contusive blast 
injury."  Dr. Hofman indicated that the veteran's wounds at 
the time were mainly cranial but that some early decreased 
visual acuity appeared throughout the 1960s.  Dr. Hofman 
noted surgical removal of cataracts and the insertion of 
intraocular implants, which decreased the veteran's visual 
acuity to light perception in the right eye and faint hand 
movements at six inches from the left eye.  Dr. Hofman 
addressed medical opinions as to etiological bases of 
chorioretinitis of infectious origin or tapetoretinal 
degeneration, refuting such on the basis of negative 
serology; no family history of eye disease; no signs or 
symptoms of chronic debilitating 


disease; and the fact that any immediate eye injury during 
service would probably have been overlooked and/or gone 
undetected in affecting the peripheral.  Dr. Hofman cited 
SYSTEMS OF OPHTHALMOLOGY, Volume XIV, Part 1, "Mechanical 
Injuries", Page 173 as setting out that "CHANGES IN THE 
RETINAL PERIPHERY are not uncommon after ocular concussions.  
In this location, of course, an area of traumatic choroiditis 
may result in atrophy of the overlying retina.  Development 
of widespread changes in the retinal periphery of an atrophic 
and pigmentary nature are not uncommon, somewhat resembling 
the peripheral degeneration seen in high myopia or that 
associated with congenital or acquired syphilis.  These 
changes readily escape notice unless specially looked for and 
have received little note in the literature."

In a lay statement received in October 1987, the veteran's 
eye disorders were possibly attributed to radiation exposure 
during the war.  The statement includes that the veteran was 
an aviation mechanic, assigned to replace motors in the Enola 
Gay.  The veteran related remembering that when called to 
work on the plane the engine was still "hot" registering 
radiation exposure.  

In a statement dated in February 1988, Dr. Withers stated 
concurrence with Dr. Hofman's conclusions that the veteran's 
eye problems were related to his World War II service.  

In December 1988, the VA requested that an Independent 
Medical Examination (IME) be conducted.  The response, 
prepared by N. Rao, M.D. and dated in January 1989 is 
associated with the claims file.  Based on review of the 
available records, Dr. Rao concluded that the veteran's 
bilateral uveitis and chorioretinitis with blindness was not 
causally or etiologically related to the facial or ocular 
trauma in 1946.  Dr. Rao set out his reasons and bases as 
follows:

1) Dr. Rao noted the veteran's in-service injury with 
periorbital hematoma around his left eye, but without 
evidence of any penetrating eye injury.  Dr. Rao further 
noted that the veteran's visual acuity remained 20/20 and 
that VA examination in January 1957 revealed normal eyes and 
continued visual acuity of 20/20.  Dr. Rao summarized that 
such findings indicate no clinical evidence for trauma 
related uveitis or chorioretinitis, stating that patients 
receiving blunt trauma injuries develop uveitis within 48 
hours and that such is usually associated with light 
sensitivity, pain and decreased vision.  Dr. Rao noted that 
the veteran's disorders were first identified 22 years after 
the trauma.  Dr. Rao further noted visual acuity of 20/25 and 
20/20 in 1968, probably indicative of the onset of the 
disease immediately before examination in 1968.  

2)  Dr. Rao noted that there was a condition related to 
trauma that could result in uveitis several months to several 
years after trauma, sympathetic ophthalmia (SO), but stated 
that such develops in patients only with penetrating eye 
injuries and was unlikely in the veteran's case.

3)  Dr. Rao stated that patients with ocular trauma usually 
develop a glaucoma called angle recession glaucoma but that 
there was no evidence that the veteran developed such in 
examinations in 1957, 1963, 1964, 1968 and 1970.

Dr. Rao summarized that the veteran's diagnoses, 
chorioretinitis with posterior uveitis, were caused by many 
factors including a history of recent trauma, syphilis, viral 
infections, bacterial or fungal hypersensitivities and 
autoimmune disorders and noted that VA hospital records dated 
in February 1968 included the presence of positive FTA ABS 
serology, suggestive of leutic etiology.  

In a statement dated in June 1989, the veteran stated being 
exposed to over 400 roentgrams of radiation while working on 
the engines of the Enola Gay.  In that statement he also 
reported being treated with penicillin injections for 
syphilis during service in Okinawa.  

In January 1991, the veteran underwent VA examination, the 
report of which includes notation that he is blind, from 
unknown causes.



By letter dated in June 1991, the Defense Nuclear Agency 
informed the RO that the National Personnel Records Center 
was unable to locate the veteran's records, as such were 
presumed destroyed by fire in 1973.  The DNA nevertheless 
noted the veteran's contention of radiation exposure in or 
around August 8, 1945 while replacing engines on a B-29 
aircraft "Bock's Car.  The DNA responded that the historical 
record shows that on August 8, 1945 a second atomic bomb was 
dropped on Nagasaki and that the operative involved five B-29 
aircraft, including Bock's Car, which released the bomb over 
Nagasaki.  However, the DNA reported that there was no 
documentation that Bock's Car underwent any repairs at 
Okinawa or that it flew through the Hiroshima atomic cloud, 
which was stated to have dissipated by that time.  The DNA 
concluded that the veteran's duty on Okinawa during August 
1945 precluded his exposure to radiation from the strategic 
atomic bombing of Hiroshima and Nagasaki.

By statement dated in August 1993, G. Amegin, D.O., reported 
having evaluated the veteran in June 1993, which revealed dry 
eyes; bilateral pseudophakia; old traumatic retinitis 
bilaterally; optic atrophy bilaterally and blindness.  In an 
August 1993 statement Dr. Withers again stated that he could 
"think of nothing else that would have cause this 
[chorioretinitis and cataracts] other than the Army 
accident."

In September 1993 the veteran testified before a member of 
the Board sitting in Washington, D.C.  The veteran related 
having been in an automobile accident in service, with 
resulting unconsciousness.  The veteran stated he was blinded 
at that time.  He also reported having surgery on his eye and 
collarbone and related having eye and back problems since 
service.  The veteran continued to relate his in-service and 
post-service history of treatment and evaluation for eye 
problems, reiterating prior statements.




In a statement prepared in May 1996, Dr. Amegin, stated that 
he had evaluated the veteran in April 1996, stating that 
intraocular pressure was normal in both eyes and that the 
veteran had no light perception bilaterally.  Diagnoses were 
dry eyes; chronic iritis; pseudophakia; traumatic retinitis 
and optic atrophy to both eyes, the atrophy probably trauma 
related.

The claims file contains excerpted ophthalmologic texts, to 
include OPHTHALMOLOGY PRINCIPLES AND CONCEPTS, 6th Ed., 1986, 
at 188, stating: 

Minor blunt trauma to the eye and orbit 
may result in surprisingly severe injury.  
Hemorrhage into the eyelids is in itself 
usually of little import but may be 
associated with fractures of the orbital 
bones.  A severe subconjunctival 
hemorrhage and a persistent soft globe 
after a severe contusion suggest the 
possibility of a rupture of the posterior 
sclera....  Glaucoma may develop 10 to 20 
years after ocular contusion.  

The above-referenced text further includes the following:  

Fractures of the inferior orbital margin 
are often comminuted and associated with 
eyelid lacerations.  The infraorbital 
nerve is severed or contused in its 
canal, and there is anesthesia in its 
area of distribution.  The zygomatic bone 
is often fractured with inferior or 
lateral margin fractures.  .... Fractures 
of the supraorbital rim often accompany 
severe head trauma and cerebral injury....  
Orbital rim fractures are repaired 
surgically only if there is a marked 
functional impairment or severe cosmetic 
defect. 

Id. at 190.  Also that texts sets out that "[c]ontusion to 
the eye may cause a variety of injuries to the uvea..."Id. at 
299.  Also included are sections from the MERCK MANUAL, 1992, 
relevant to uveitis and syphilis.

The claims file contains a VA medical opinion by Dr. M. 
Vlasak, in response to the Board's post-Court remand in 
connection with the veteran's claim.  Dr. Vlasak was 
requested to comment on any causal relationship between an 
in-service head injury and the veteran's current eye 
disorder(s).  Dr. Vlasak first noted the multiple diagnoses 
of record to include sympathetic ophthalmia (also called 
traumatic iritis/choroiditis/chorioretinitis, chronic iritis, 
chorioretinitis secondary to trauma); chorioretinitis 
exacerbated by alcohol injection; birdshot chorioretinopathy; 
syphilitic chorioretinopathy; retinitis pigmentosa or a 
hereditary degeneration; chorioretinopathy/uveitis of unknown 
etiology (with possible optic nerve involvement); glaucoma, 
angle recession; optic neuritis; side effects from blue 
light/blow torch (when working as an electric motor 
technician); possible orbital fracture/contusion of right 
supraorbital optic nerve/remaining tenders/hyperalgesia; 
chorioretinitis secondary to exposure to radiation; POHS; and 
medullated nerve fibers.  Dr. Vlasak commented on SO, defined 
as a bilateral granulomatous panuveitis that occurs following 
a penetrating injury. and pointed out that cases in which 
such did not follow a penetrating injury were "exceedingly 
rare" and include eyes affected with melanoma, proton beam 
irradiation melanoma cyclocryotherapy, none of which applied 
to the veteran.  Dr. Vlasak also commented that SO following 
intraocular surgery was very rare.  Dr. Vlasak cited sources 
as showing that SO can occur anywhere from five days to 66 
years after the original injury and that one source stated 
that 90 percent of the cases occurred within one year.  Dr. 
Vlasak continued to emphasize that the veteran did not have a 
penetrating ocular injury or intraocular surgery in 1946, 
merely receiving stitches on the eyelid for a laceration.  
Dr. Vlasak also commented that any alcohol injection in 1966 
did not involve globe penetration. 




Dr. Vlasak acknowledged that the veteran had depigmentation 
areas as suggestive of SO, being Dalen Fuch nodules, but 
noted that no physician had indicated that the veteran's 
areas of depigmentation were typical of such.  Dr. Vlasak 
also acknowledged that there were a small percentage of SO 
cases resulting from contusion injuries with occult scleral 
rupture and that one source stated that when other forms of 
uveitis had been ruled out, an occult perforation should be 
considered in cases in where there is no history of 
penetrating ocular injury.  Dr. Vlasak stated that it may be 
possible that the veteran had an occult rupture during 
service.  Dr. Vlasak summarized that the etiology of the 
veteran's eye disorder remained unknown, although SO could be 
considered a differential diagnosis as an occult perforation 
could not be ruled out at the time of his in-service accident 
or later injection.

Dr. Vlasak also discussed the veteran's lack of fracture of 
the right superior orbital rim during service, and noted that 
there was normally a notch in the rim which was probably 
confused with a fracture after the veteran later gave a 
history of such.  Dr. Vlasak ruled out disease such as 
syphilis based on two documented negative FTA-ABS.  Dr. 
Vlasak also noted characteristics atypical for birdshot:  1) 
no associated hyperpigmentation or visible melamine clumping; 
bone spicles and that in birdshot there is no pain whereas 
the veteran complained of eye pain.  Dr. Vlasak stated that 
other suggested diagnoses were so remote that they didn't 
"even deserve comment."  Dr. Vlasak concluded that the 
diagnoses remained uveitis and chorioretinitis of unknown 
etiology, reserving that sympathetic ophthalmia could not be 
ruled out as a possible cause.  Dr. Vlasak stated that the 
case was reviewed with other VA doctors who offered to 
examine the veteran and take a retinal biopsy for pathology 
review which would confirm the diagnosis of SO.

Dr. Amegin, in a statement dated in January 1997, expressed 
concurrence with medical opinions to the effect that the 
veteran's blindness resulted from trauma sustained during 
military service.

Dr. Amegin examined the veteran in November 1998, and, in a 
statement dated in December 1998, identified diagnoses of 
right eye glaucoma; the absence of light perception 
bilaterally; dry eyes bilaterally; and bilateral 
pseudophakia.

Pursuant to the Board's remand in June 1998, Dr. Amegin's was 
requested to provide further explanation and rationale for 
his opinion.  His office advised that he would not provide 
additional records or a statement.  

In October 1999, the veteran's original VA treatment records 
dated from 1961 to 1998 were associated with the claims file, 
some of which are duplicates of records previously on file.  
Those records reflect treatment including for the veteran's 
eye complaints.  Records dated in 1962, 1963 and 1964 reflect 
the veteran's complaints of right-sided eye, facial and body 
pain, and of pain in the left side of his nose, left eye and 
left ear.  A record dated in May 1964 includes note of pain 
in the left ear, nose and left side of face.  That record 
indicates that the veteran was given alcohol in his ear for 
discomfort.  A record dated in July 1969 includes note of 
alcohol injection four years earlier in the right eye.  
Records reflect that the veteran's complaints of eye pain 
continued in 1969 and 1970.  

Pertinent Laws and Regulations

Service connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Where there is a chronic disease shown as such in service so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

38 U.S.C.A. § 1151

It is provided under 38 U.S.C.A. § 1151 that, when a veteran 
suffers injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct or failure to 
follow instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service- connected.  The regulations 
implementing that statute appear at 38 C.F.R. §§ 3.358, 3.800 
(1999).  They provide, in pertinent part, that, in 
determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based is 
compared with the physical condition subsequent thereto.  
38 C.F.R. § 3.358(b)(1).

Compensation is not payable if additional disability or death 
is a result of the natural progress of the injury or disease 
for which the veteran was hospitalized.  38 C.F.R. § 
3.358(b)(2).  Further, the additional disability or death 
must actually result from VA hospitalization or medical or 
surgical treatment and not be merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1), (2).  In addition, compensation is 
not payable for the necessary consequences of medical or 
surgical treatment properly administered with the express or 
implied consent of the veteran or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain or intended to result from the VA 
hospitalization or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(3).

The Board notes that in 1994 the Supreme Court decision that 
found that the regulation at 38 C.F.R. § 3.358(c)(3) exceeded 
statutory authority by requiring fault on the part of the VA 
in order for an appellant to prevail on a claim for benefits 
under 38 U.S.C.A. § 1151.  Gardner v. Derwinski, 
1 Vet. App. 584 (1991), aff'd. sub nom, Gardner v. Brown, 
5 F.3d 1456 (Fed. Cir. 1993), aff'd., 115 S. Ct. 552 (1994).  
The cited regulation was amended to remove the "fault" 
requirement, with the final rule effective July 22, 1996.  
Subsequently, the United States Congress again amended the 
regulation for the effective purpose of overruling the 
Supreme Court's decision in the Gardner case and re-
instituted a negligence requirement in 38 U.S.C.A. § 1151 
claims.  The new amendment is effective with respect to 
claims filed on or after October 1, 1997.

Initial Matters

For a service-connection claim to be well grounded, there 
generally must be (1) a medical diagnosis of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Anderson, supra; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  A well-
grounded Section 1151 claim requires medical evidence of a 
current disability; medical or lay evidence of incurrence or 
aggravation of an injury as the result of hospitalization, 
etc., and medical evidence of a nexus between that asserted 
injury or disease and the current disability.  Jones v. West, 
13 Vet. App. 129 (1999).

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

In this case the record contains post-service diagnoses of 
eye disorders to include uveitis and choroidoretinitis, which 
have been related by some medical professionals to injury in 
service and/or to reported post-service treatment by alcohol 
injection at a VA facility.  Accordingly, the Board finds 
that the veteran's claims are well grounded within the 
meaning of 38 U.S.C.A. §  5107(a).  Carbino v. Gober, 
10 Vet. App. 507 (1997); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996).  

The Board is also satisfied that all relevant and available 
facts have been properly developed.  The veteran has been 
examined by VA on several occasions in connection with his 
claims, and VA has obtained an IME opinion to ascertain the 
etiology of his eye disability.  He has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  In that regard the Board notes that, as requested 
in the Board's 1998 remand, the RO has associated with the 
claims file original records of VA treatment and evaluation 
spanning the many decades since service discharge to the 
present time.  Also, Drs. Hofman and Amegin, the veteran's 
private physicians, were afforded an opportunity to further 
support the opinions cited in the decision herein below.  All 
actions requested in the Board's remand have been 
accomplished, to the extent possible, see Stegall v. West, 
11 Vet. App. 268 (1998), and, the Board finds all relevant 
evidence necessary for an equitable disposition of the appeal 
has been obtained, and no further assistance is required to 
comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Once a claim is found to be well grounded, the presumptions 
of credibility and entitlement of the evidence to full weight 
no longer apply.  In the adjudication that follows, the Board 
must determine, as a question of fact, both the weight and 
credibility of the evidence.  Equal weight is not accorded to 
each piece of material contained in a record; every item of 
evidence does not have the same probative value.  The Board 
must account for the evidence which it finds to be persuasive 
or unpersuasive, analyze the credibility and probative value 
of all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any 
such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 
2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164, 169 (1991).

Service connection 

The veteran contends that he developed eye disorders, 
chorioretinitis and uveitis, leading to blindness, as a 
result of in-service injuries to his head and eyes.  He 
argues that he experienced continued eye pain and a 
progressive loss of vision since his service injuries, and 
that service connection is thus warranted for his residual 
blindness.  

The Board first acknowledges the veteran's in-service 
accident resulting in injury to his right eye.  Service 
medical records contain detailed notation of a laceration of 
the right upper eyelid and eyebrow, as well as 
subconjunctival hemorrhage of the right eye.  The veteran is 
service-connected for the resulting laceration scar.  
However, service medical records specifically note the 
absence of any evidence of a fracture, or of any injury to 
the cornea and globe resulting from the accident.  Moreover, 
at the time of service discharge, the veteran's bilateral 
uncorrected vision was 20/20 and no eye disease was noted.  

The claims file contains post-service records showing 
continuing complaints of right eye/head pain dated in the 
mid- and late-1950s, but not earlier.  In any case, 
evaluation in 1956 showed normal ocular status, and 
evaluation in 1959 noted only possible glaucoma, without 
relating such tentative diagnosis to injuries incurred in 
service; paresthesia of questionable etiology was also noted 
at that time.  During VA hospitalization in late 1962, an 
area of depigmentation in the veteran's left retina was 
noted.  Otherwise eye examination was normal.  Skull series 
showed no signs of fracture and although the neurologist 
found suggestions of diffuse encephalopathy, that physician 
stated in essence that there was no clear cause and effect 
relationship to the head injury sustained 16 years earlier.  
Again, although records dated in 1963 reflect notation of 
"glaucomatous type changes in the eyes," such are not 
related to the veteran's in-service injury by competent 
medical evidence.  In sum, during this period of time 
physicians manifested uncertainty as to the nature and cause 
of the veteran's eye problems.  The Court has held that where 
a physician is unable to offer a definite causal relationship 
that opinion may not be utilized in establishing service 
connection as such an opinion is non-evidence.  Perman v. 
Brown, 5 Vet. App. 237, 241 (1993); Sklar v. Brown, 
5 Vet. App. 104, 145-6 (1993).

The Board continues to note that in late 1984, decades after 
service, Dr. Perez, indicated that the veteran's eye problems 
resembled birdshot retinopathy and that such was usually seen 
following external trauma to the globe.  In statements 
contemporary thereto, Dr. Hofman provided a statement that 
related the veteran's retinal problems to trauma.  Dr. Hofman 
provided further explanation in 1987, noting the absence of 
family eye disease and negative serology testing and thereby 
ruling out possible etiologies.  In support of his opinion 
Dr. Hofman indicated that although the veteran's service 
injuries were mainly cranial, injury to the peripheral eye 
area would have gone unnoticed unless specifically looked for 
by service personnel.  Dr. Withers concurred with Dr. 
Hofman's opinion, but provided no specific rationale for his 
agreement, and, in the 1990s, Dr. Amegin, also agreed that 
trauma during military service caused the veteran's eye 
problems.  Dr. Amegin did not provide further specific 
rationale for his conclusion when requested by VA.

The Board acknowledges that the private physicians referenced 
above are competent medical professionals, and does not 
question the credibility of these individuals.  Rather, the 
Board has carefully considered their opinions in conjunction 
with the other evidence of record.  Notably, none of those 
physicians reviewed the veteran's entire claims file and 
medical records, so their opinions are based on post-service 
examination and the veteran's history of in-service injury, 
and symptomatology during and subsequent to service.  In 
contrast, VA obtained an IME opinion and another medical 
opinion.  Those opinions were provided by physicians who 
reviewed the veteran's records and who noted a more precise 
history of what was and was not shown and indicated by 
service records and post-service symptomatology and testing.  

The December 1988 IME examiner, Dr. Rao, concluded that the 
veteran's correct diagnoses were uveitis and chorioretinitis 
with blindness and that such were not causally or etiology 
related to his in-service trauma.  Dr. Rao cited in-depth 
reasons, taking into account the varied diagnoses and 
etiologies of record and addressing each in turn.  Dr. Rao 
emphasized that there was no in-service evidence of a 
penetrating eye injury, and that post-service examination 
reports showed normal vision for a number of years.  As 
support for his conclusion Dr. Rao specifically indicated 
that uveitis or chorioretinitis usually develop within 48 
hours after trauma, in contrast to diagnosis in the veteran's 
case two decades after the initial injury.  Dr. Rao also 
cited visual acuity measurements in 1968 as probably 
indicating onset immediately before that examination as 
opposed to decades earlier.  Finally, Dr. Rao indicated that 
SO was unlikely in the veteran's case, based on the factors 
and time periods noted.

Dr. Vlasak also commented on the etiology of the veteran's 
eye problems, again addressing the varied diagnoses and 
etiologic theories in the record.  Dr. Vlasak commented that 
medical sources showed that 90 percent of SO occurred within 
one year, echoing Dr. Rao's opinion that SO was unlikely in 
the veteran's case.  Dr. Vlasak emphasized the absence of 
evidence of penetrating injury in service, acknowledging only 
that the veteran may possibly have had an occult rupture in 
service and that SO could not be definitively ruled out.  The 
Court has repeatedly held that medical evidence must be more 
than speculative.  Bostain v. West, 11 Vet. App. 124 (1998); 
Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992); see also Perman v. Brown, 
5 Vet. App. 237, 241 (1993); Sklar v. Brown, 5 Vet. App. 104, 
145-6 (1993).

The Board emphasizes that Dr. Rao has set out arguments 
against each of the bases and theories used by Drs. Hofman, 
Amegin and Withers in associating the veteran's uveitis and 
chorioretinitis with blindness to his in-service injury.  
Dr. Rao's opinion is based on an accurate representation of 
the nature of the veteran's in-service injury and the post-
service medical findings.  Dr. Hofman, the private physician 
who provided the most rationale for his conclusion, related 
the veteran's in-service accident as an "explosive contusive 
blast injury" but that characterization is not consistent 
with service medical evidence, which shows that the veteran 
was injured in an automobile accident, not an explosive 
blast.  With respect to Dr. Withers, he examined the veteran 
in 1968, closer in time than Drs. Hofman or Amegin.  However, 
in connection with initial examination, Dr. Withers related 
the veteran's eye problems to the reported alcohol injection, 
in part due to the veteran's "good vision" prior to the 
injection.  Only years later did Dr. Withers relate the 
veteran's eye problems directly to service.

In sum, the Board finds the extensively detailed rationales 
and bases offered by Drs. Vlasak and Rao to be of more 
probative value than the opinions offered by the private 
physicians in this case.  Such opinions are against a 
relationship between uveitis and chorioretinitis with 
blindness and the veteran's period of service.  Accordingly, 
the veteran's claim for direct service connection is denied.  
38 C.F.R. § 3.303(d).

38 U.S.C.A. § 1151

The veteran argues, in the alternative, that VA treatment 
with alcohol injection in or around 1966, caused or 
aggravated his eye problems.  Since the veteran's claim on 
that basis was filed before October 1997, it must be 
adjudicated in accord with the 


earlier version of 38 U.S.C.A. § 1151 and the May 23, 1996, 
final regulation.  Thus, neither evidence of an unforeseen 
event nor evidence of VA negligence is required here.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board notes that in a decision dated in 1969, the Board 
referred to an administrative record not currently in the 
claims file.  As reported in the Board decision, that record 
appears to support the veteran's contention that he was 
recommended for alcohol injection of the right supraorbital 
nerve in November 1966.  However, despite multiple attempts 
to obtain records of any alcohol injection into the right 
supraorbital nerve, the claims file does not contain evidence 
of such.  The RO has associated extensive VA records with the 
claims file, spanning several decades, to include records 
retrieved from storage.  The nearest reference to alcohol 
injection appears in a record dated in May 1964, at which 
time the veteran received an alcohol injection in his ear for 
complaints of discomfort.  There is, in short, no 
documentation of record showing an actual alcohol injection 
into the veteran's supraorbital nerve.  Rather, the record 
contains the notation by other physicians of the veteran's 
history of such injection.  An opinion based upon an 
inaccurate factual premise, even if not expressly so stated, 
is no better than the facts alleged and its probative value 
is diminished.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

In any case, even assuming that the alcohol injection 
occurred, the preponderance of the probative and competent 
medical evidence is against a nexus between such injection 
and the veteran's blindness.  In that regard, the Board notes 
that in February 1968, supposedly after the alcohol 
injection, the veteran denied a history of ocular trauma.  He 
complained of blurred vision of only eight months' duration 
at that time and specifically denied any surgical procedures 
on his eyes.  The diagnosis of chorioretinitis was opined to 
be probably of luetic etiology at that time. 

The Board has mentioned Dr. Withers' 1968 opinions, which 
note the veteran's good vision prior to the injection and 
find that there was a relationship between 



such injection and ocular deterioration.  Yet, years later, 
in 1974, Dr. Withers related that the only explanation for 
the veteran's chorioretinitis was a war-connected injury, and 
in 1977 and 1978 re-iterated the latter opinion.  In arriving 
at 
his earlier opinion, Dr. Withers does not appear to have 
reviewed the claims file.  No other competent professional of 
record has related the veteran's eye problems to a reported 
alcohol injection.  

Dr. Vlasak, who conducted a thorough review of the veteran's 
records and noted both in-service and post-service incidents 
and facts as possible etiologies, specifically considered the 
veteran's reported alcohol injection as a cause of the 
veteran's blindness/eye deterioration, but noted that such an 
injection would not involve any globe penetration.  Dr. 
Vlasak's opinion is against any relationship between the 
reported alcohol injection and the veteran's uveitis and 
chorioretinitis with blindness.

The Board finds that the opinion obtained by VA from Dr. 
Vlasak is of more probative value than the opinion offered by 
Dr. Withers.  Dr. Withers is the only physician of record who 
directly attributed the veteran's uveitis and chorioretinitis 
to a reported alcohol injection.  Not only is the record 
absent for documentation of such alcohol injection, but, from 
a review of Dr. Withers' statements, it appears he amended 
his initial opinion to conform to the opinion of other 
physicians, and formed both opinions without benefit of 
review of pertinent service and post-service evidence.  It is 
thus of lesser value when contrasted to Dr. Vlasic's opinion; 
the latter based on a full review of the file.  Accordingly, 
the competent and probative evidence of record shows that the 
veteran's uveitis and chorioretinitis with blindness did not 
result from a purported alcohol injection.  Thus, the 
veteran's claim is denied.  38 U.S.C.A. § 1151.





As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's 
service connection and 38 U.S.C.A. § 1151 claims, application 
of the benefit of the doubt is not in order.  
38 U.S.C.A. § 5107(b).  Rather, the evidence in this case 
preponderates against the claims and such are denied.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

ORDER

Service connection for chorioretinitis and uveitis, with 
blindness, is denied.

Benefits under 38 U.S.C.A. § 1151 for chorioretinitis and 
uveitis, with blindness, claimed as resulting from VA 
treatment, are denied.





		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 


